 

EXCLUSIVE PURCHASE OPTION AGREEMENT

 

This Exclusive Purchase Option Agreement (this “Agreement”) is entered into by
and among all the parties below on December 10, 2018, in the People’s Republic
of China (“PRC”): 



 

Party A: Adamant DRI Processing and Minerals Group, a corporation organized
under the laws of the State of Nevada, with its address at Chunshugou Luanzhuang
Village, Zhuolu County, Zhangjiakou, Hebei Province. Adamant is the owner of all
of the equity of China Real Fortune Mining Limited, a BVI corporation, which
owns all of the equity of Real Fortune Holdings Limited, a Hong Kong limited
company, which in turn owns all of the issued and outstanding capital stock of
Zhangjiakou Tongda Mining Technologies Service Co., Ltd., a Chinese limited
company.

 

Party B: Jing Xie, a citizen of the PRC with Chinese identification No.:
612324199007184046 and PRC passport No.: E91973264 with an address at13B-1 South
Garden Fengye Building, Southeast of Nanshan Street, Nanshan District, Shenzhen;
and

 

Party C: Shenzhen Dingshang Technology Co., Ltd.,

 

 [ex10-2_001.jpg]

 

a company with limited liability which has been duly incorporated and is validly
existing in the territory of the PRC pursuant to the laws of the PRC with its
address at 13B-1 South Garden Fengye Building, Southeast of Nanshan Street,
Nanshan District, Shenzhen.

 

In this Agreement, each of Party A, Party B and Party C shall be referred to as
a “Party” respectively, and they shall be collectively referred to as the
“Parties”.

 

WHEREAS:

 

(1) On the date of execution of this Agreement, Party B is the only shareholder
of Party C and duly holds 100% of the shares of Party C;

 

(2) Party B agrees to irrevocably confer upon Party A an exclusive option to
purchase all the equities Party B holds in Party C, so that Party A or a third
party designated by Party A (“Designee”) may have the right to purchase all the
equities Party B holds in Party C (“Object Equities”) at any time when the law
of the PRC permits and Party A deems it proper. And Party A agrees to accept the
above-mentioned exclusive purchase option.

 

(3) Party C agrees to irrevocably confer upon Party A an exclusive purchase
option to purchase all the assets of Party C, so that Party A or its Designee
may have the right to purchase all the assets of Party C (“Object Assets”) at
any time when the laws of the PRC permits and Party A deems it proper. And Party
B agrees to such grant and Party A agrees to accept the above-mentioned
exclusive purchase option.

 

NOW, THEREFORE, with the consensus reached through negotiation, all parties have
entered into this Agreement and agreed to abide by it pursuant to the applicable
laws, regulations and rules of the PRC (“laws of the PRC”).

 

1. Conferring and Exercise of Purchase Option

 

  1.1 Exclusive Purchase Option of the Object Equities. Party B hereby
irrevocably confers upon Party A the exclusive option to purchase all the
equities Party B holds in Party C (“Equity Purchase Option”).

 

 1 

 

 

  1.1.1 This Agreement is executed on the date first above written and shall
take effect as of such date (such day, the “Effective Date”), and subject to
earlier termination by Party A, shall continue in effect until the thirtieth
anniversary of the Effective Date (the “Initial Term”); provided, that if this
Agreement has not been terminated by Party A prior to the end of the Initial
Term or a Renewal Term (as the case may be), the term of this Agreement
automatically and without any action of any party shall be extended for
additional successive ten year periods thereafter (each a “Renewal Term,” and
collectively with the Initial Term, the “Term”), unless not less than 30 days
prior to the end of the Initial Term or any Renewal Term Party A notifies Party
B and Party C in writing that this Agreement shall terminate at the end of the
Initial Term or that Renewal Term, as the case may be. In no event shall Party B
or Party C have the right to unilaterally terminate this Agreement.        
1.1.2 Commencing upon the Effective Date and continuing through the Term of this
Agreement (“Exercise Period”), Party A or its Designee shall have the right to
purchase all or part of the equities Party B holds in Party C pursuant to the
related terms and conditions under this Agreement and at the Exercise Price for
Equity Purchase Option (as defined hereunder), provided that the laws of the PRC
at that time permits. Party B agrees to enter into an Equity Transfer Agreement
(“Equity Transfer Agreement”) with Party A or its Designee in the format
proposed by Party A, unless the laws of the PRC require another format. The
Exercise Period under this Agreement may be extended before the expiration date
through mutual agreement by all parties to this Agreement.         1.1.3 Where
the laws of the PRC permits and Party A sends the Equity Purchase Exercise
Notice (as defined in Subsection 2.2.1), Party B and Party C shall
unconditionally cooperate with Party A to carry out the procedures prescribed by
Party A or its Designee and transfer all or part of the Object Equities to Party
A or its Designee, and transact all necessary formalities such as review and
approval, permit, registration and filing.         1.1.4 The Object Equities
shall be free of any Security Interest and Party B shall not grant any Security
Interest on the Object Equities during the term of this Agreement. For the
purpose of this Agreement, Security Interest means any mortgage, pledge, the
right or interest of the third party, any purchase right of equity interest,
right of acquisition, right of first refusal, right of set-off, ownership
detainment or other security arrangements; however, it does not include any
security interests created under the Equity Pledge Agreement entered into by
Party A and Party B on the same day as this Agreement (“Equity Pledge
Agreement”).         1.1.5 During the Exercise Period, if the holding of all or
part of the Object Equities by Party B is or will be deemed to violate the
applicable laws, Party B and Party C shall immediately send a written notice to
Party A to explain the reason in detail and shall take such steps to preserve
Party A’s right to purchase the Object Equities as Party A shall reasonably
request.

 

  1.2 Exclusive Purchase Option to the Object Assets. Party C hereby irrevocably
confers upon Party A the exclusive option to purchase all of the assets of Party
C (“Assets Purchase Option”). The Equity Purchase Option and the Assets Purchase
Option collectively are referred to as “Purchase Option.”

 

  1.2.1 During the Exercise Period, Party A or its Designee shall have the right
to purchase all or part of the assets owned by Party C pursuant to the terms and
conditions under this Agreement at the Exercise Price for Assets Purchase Option
or, in the case of the purchase of less than all the assets, a percentage
thereof (as defined hereunder), provided that the laws of the PRC at that time
permits. Party C agrees that upon exercise of the Assets Purchase Option, Party
C will enter into an assets transfer agreement (“Assets Transfer Agreement”)
with Party A or its Designee in the format proposed by Party A or its Designee
unless the laws of the PRC require another format.         1.2.2 Where the laws
of the PRC permits and Party A sends the Asset Purchase Exercise Notice (as
defined in Subsection 2.3.1), Party B and Party C shall unconditionally
cooperate with Party A to carry out the above procedures and transfer all or
part of the Object Assets to Party A or its Designee, and transact all necessary
formalities such as review and approval, permit, registration and filing.

 

 2 

 

 

  1.2.3 When Party A exercises the Assets Purchase Option, Party B and Party C
shall ensure that all other shareholders of Party C, if any, approve the asset
transfer under this Agreement.

 

2. Exercise Steps

 

  2.1 Pursuant to the applicable laws of the PRC, Party A shall have the right
to determine the time, manner and number of exercises for the Purchase Option.

 

  2.2 Exercise steps to purchase equities:

 

  2.2.1 During the Exercise Period, Party A may send an exercise notice (“Equity
Purchase Exercise Notice”) to Party B to exercise the Equity Purchase Option
under this Agreement to purchase all or part of the Object Equities or transfer
all or part of the Object Equities to a Designee, provided that the laws of the
PRC permits at that time.

 



  2.2.2 Upon receipt of the Equity Purchase Notice pursuant to Subsection 2.2.1
above or earlier if requested by Party A, Party B shall immediately:



 



  (a) enter into an Equity Transfer Agreement in the format reasonably requested
by Party A or its Designees with such modifications as are required by the laws
of the PRC;

 

  (c) revise the Articles of Association of Party C together with Party A and/or
its Designee to ensure that Party A or its Designee may own the Equities of
Party C;

 

  (d) cause Party C to promptly convene a shareholder’s meeting to pass the
resolutions to approve the equity transfer pursuant to the exercise of the
Equity Purchase Option and any requested amendment to the Articles of
Association of Party C;

 

  (e) together with Party A and/or its Designee and other shareholders of Party
C at that time, handle all necessary approval and examination, registration and
filing procedures required by the laws of the PRC within thirty (30) business
days as of the date of receipt of the Equity Purchase Exercise Notice by Party B
or an earlier time agreed upon by the parties; and

 

  (f) execute all other requisite contracts, agreements or documents, obtain all
requisite approvals and consents of the government, conduct all necessary
actions to transfer the valid ownership, without any Security Interest, of the
Object Equities to Party A and/or its Designee, and cause Party A and/or its
Designee to be the registered owner of the Object Equities.

 

  2.3 Exercise steps to purchase assets:

 

  2.3.1 During the Exercise Period, Party A may send an exercise notice (“Assets
Purchase Exercise Notice”) to Party C to exercise the Assets Purchase Option
under this Agreement, to purchase all or part of the Object Assets owned by
Party C or transfer all or part of the Object Assets to a Designee, provided
that the laws of the PRC permits at that time.

 

 3 

 

 

  2.3.2 Once Party C receives the Assets Purchase Exercise Notice pursuant to
Subsection 2.3.1 above or earlier if requested by Party A, Party C shall
immediately:

 

  (a) enter into an Assets Transfer Agreement in the in the format reasonably
requested by Party A or its Designees with such modifications as are required by
the laws of the PRC;

 

  (b) convene a shareholder’s meeting to pass the resolution to approve the
exercise of the Assets Purchase Option; and

 

  (c) together with Party B and all other shareholders of Party C at that time
execute all other requisite contracts, agreements or documents, obtain all
requisite approvals and consents of the government, conduct all necessary
actions to transfer the valid ownership, without any security interest, of the
Object Assets to Party A and/or it Designee, and cause Party A and/or its
Designee to be the registered owner of the Object Assets (if necessary).

 

  2.4 Before Party A obtains the Object Equities or the Object Assets by means
of exercising either the Equity Purchase Option or the Assets Purchase Option,
Party B and/or Party C shall entrust Party A to manage Party C pursuant to the
Management Entrustment Agreement entered into by and between Party A and Party C
on the same day as this Agreement.

 

3. Exercise Conditions

 

During the Exercise Period, where Party A deems it necessary and the laws of the
PRC at that time permits it to purchase the equities or assets of Party C, Party
A may immediately exercise the Equity Purchase Option or the Assets Purchase
Option, and purchase the Object Equities or Object Assets. Party A shall have
the right to choose to exercise either the Equity Purchase Option or the Assets
Purchase Option; and the exercise of the Equity Purchase Option will not affect
the exercise of the Assets Purchase Option and vice versa.

 

4. Exercise Price

 

  4.1 Exercise price for Equity Purchase Option (“Exercise Price for Equity
Purchase Option”) or Assets Purchase Option (“Exercise Price for Assets Purchase
Option”)

 

Unless an appraisal is required by the laws of China for the consummation of the
Equity Purchase Option or the Assets Purchase Option when exercised by Party A,
the purchase price of the Object Equities or Object Assets (the “Purchase
Price”) shall be an amount equal to the lower of (i) the actual registered
capital of Party C corresponding to the Object Equities to be acquired and (ii)
an amount equal to the product of (x) RMB 1,000,000 and (y) a fraction, the
numerator of which is the number of Object Equities being purchased upon such
exercise from Party B and the denominator of which is the total number of
outstanding equity interests of Party C on the date of the Equity Purchase
Exercise Notice or Assets Purchase Exercise Notice, as the case may be, provided
that in the case of the purchase of a portion of the assets, the numerator shall
be the net fair market value of the assets acquired and the denominator shall be
the net fair market value of all of the Party C’s assets as of the date of the
Assets Purchase Exercise Notice.

 

If after the delivery of the Assets Purchase Exercise Notice or the Equity
Purchase Option Exercise Notice, it is determined that the laws of China do not
permit the purchase of the Optioned Equity Interests and/or Assets at the price
provided for herein, the Purchase Price shall be the lowest price allowed by law
and Party A shall have the right to rescind its Purchase Option Notice and
continue the management arrangements then in place.

 

 4 

 

 

5. Representations and Warranties

 

  5.1 Each party respectively represents and warranties to the other parties
that:

 

  5.1.1 it has the right to execute this Agreement, the Equity Transfer
Agreement, and the Assets Transfer Agreement, and the capability to perform its
obligations under this Agreement, the Equity Transfer Agreement, and the Assets
Transfer Agreement;

 

  5.1.2 it has carried out necessary internal derision-making procedures,
obtained proper authority, acquired all the necessary consent and approval of
any requisite third party and government authority to enter into and perform its
obligations under this Agreement, the Equity Transfer Agreement, and the Assets
Transfer Agreement; and

 

  5.1.3 once executed, this Agreement, the Equity Transfer Agreement, and the
Assets Transfer Agreement will constitute the legal, valid, and binding
obligation of each party, and each party will be subject to compulsory
enforcement on it pursuant to the terms and conditions under this Agreement, the
Equity Transfer Agreement, and the Assets Transfer Agreement.

 

  5.2 Party B hereby represents and warrants to Party A that:

 



  5.2.1 Party B is a shareholder, duly and legally registered, of Party C and
has paid the subscribed registered capital in full sum pursuant to the laws of
the PRC. Party B is the only shareholder of Party C;         5.2.2 The Object
Equities held by Party B can be freely transferred without anyone’s prior
consent, and the Object Equities are free of encumbrances of any kind, other
than the Security Interest pursuant to the Equity Pledge Agreement;        
5.2.3 Party B has complied with all the laws of the PRC and regulations
applicable to the purchase of assets and equities in connection with this
Agreement, the Equity Transfer Agreement, and the Assets Transfer Agreement;    
    5.2.4 No litigation, arbitration or administrative procedure relevant to the
Object Equities or Party B is in process or to be settled, and Party B has no
knowledge of any pending or threatened claim;         5.2.5 Party B has not sold
or agreed to sell the Object Equities to any third party other than Party A or
its Designee, and Party B has no future plans to sell or agree to sell the
Object Equities to any third party other than Party A or its Designee. Party B
will not grant any Security Interest in the Object Equities or any right to
purchase the Object Equities;         5.2.6 Party B strictly abides by the
obligations under the Articles of Association of Party C. There are no
circumstances that may affect the legal status of Party B as the shareholder of
Party C, or any circumstance that may prevent Party A from exercising the Equity
Purchase Option under this Agreement;         5.2.7 Neither the execution and
delivery of this Agreement, the Equity Transfer Agreement or Assets Transfer
Agreement, nor the performance of the obligations under this Agreement, any
Equity Transfer Agreement or Assets Transfer Agreement will: (i) violate any
laws of the PRC; (ii) conflict with its Articles of Association or other
organizational documents; (iii) breach any contracts or documents to which Party
B is a party or which bind Party B; (iv) violate any acquired permits, approvals
or any valid qualifications; or (v) result in the ceasing or revocation or
additional conditions to the acquired permits or approvals;         5.2.8 Party
B, upon the request of Party A, will appoint any person designated by Party A to
be the director of Party C; and         5.2.9 Party B shall promptly notify
Party A of any pending or threatened litigation, arbitration or administrative
procedure related to the assets, business and income of Party C, and tender to
Party A the sole control of the defense and settlement of such claim and
cooperate with such defense and/or settlement at its own expense.

 

 5 

 

 

  5.3 Party C hereby represents and warrants to Party A that:

 



  5.3.1 Party C is a company with limited liability, which has been duly
incorporated and validly existing pursuant to the laws of the PRC;         5.3.2
Party C has stated to Party A, in the Article 5.1 of Management Entrustment
Agreement by on the same day as this Agreement, the legal status of land
occupied for production facilities, the legal status of production facilities
and the contractual arrangement with the local county government in connection
with mining rights surrounding the production facilities.         5.3.3 Party C
complies with all PRC laws and regulations applicable to the purchase of assets
and equities in connection with this Agreement, the Equity Transfer Agreement,
and the Assets Transfer Agreement;         5.3.4 The shares of Party C are
transferable, and Party C has not permitted or caused any Security Interest to
be imposed upon the shares of Party C, other than the Security Interest pursuant
to the Equity Pledge Agreement;         5.3.5 Party C does not have any unpaid
debt, other than (i) debt arising from the ordinary course of business; and (ii)
debt disclosed to Party A and obtained written consent by Party A;         5.3.6
No litigation, arbitration or administrative procedure relevant to Object
Equities, the Object Assets or Party C itself is in process or to be settled and
Party C has no knowledge of any pending or threatened claim;         5.3.7 Party
C has not sold or agreed to sell any of its assets to any third party other than
Party A or its Designee, and Party C has no future plans to sell or agree to
sell the Object Assets to any third party other than Party A or its Designee.
Party C will not grant any party the right to purchase any of its assets or
grant a Security Interest on its assets to any party;         5.3.8 Neither the
execution and delivery of this Agreement, the Equity Transfer Agreements or
Assets Transfer Agreements, nor the performance of the obligations under this
Agreement, any Equity Transfer Agreements or Assets Transfer Agreements will:
(i) violate any laws of the PRC; (ii) conflict with its Articles of Association
or other organizational documents; (iii) breach any contracts or documents to
which Party C is a party or which bind Party C; (iv) violate any acquired
permits, approvals or any valid qualifications; or (v) result in the ceasing or
revocation or additional conditions to the acquired permits or approvals;      
  5.3.9 Party C will agree to look for insurance from an insurance company
acceptable to Party A. The amount and category of insurance shall be the same as
those held by the companies which are in the same industry with similar business
and own the similar properties and assets as Party C;         5.3.10 Upon the
request of Party A, Party C shall provide all related operation and finance
materials of Party C to the extent that those materials are available to Party
C; and         5.3.11 Party C shall promptly notify Party A of any pending or
threatened litigation, arbitration or administrative procedure related to the
assets, business and income of Party C, and tender to Party A the sole control
of the defense and settlement of such claim and cooperate with such defense
and/or settlement at Party C’s expense.

 

 6 

 

 

  5.4 Before Party A obtains the Object Equities and Object Assets of Party C by
means of exercising either the Equity Purchase Option or the Assets Purchase
Option, without the prior written consent by Party A, Party B and Party C shall
not jointly or separately:

 



  5.4.1 amend, modify or revise the Articles of Association of Party C in any
form, or change the structure of the shareholders of Party C;         5.4.2
agree to increase or decrease the registered capital or the number of existing
shareholders of Party C;         5.4.3 cause Party C to have transactions, which
may materially affect the assets, business, net assets or other legal rights and
liabilities of Party C, unless these transactions are related to the ordinary
course of business or have been disclosed to and the written consent from Party
A has been obtained;         5.4.4. transfer or dispose the Object Equities in
any manner or grant any security interest or any other third party right on the
Object Equities;         5.4.5 sell, transfer, mortgage or dispose in any other
form, any asset, income and any other legal yield and interest of Party C, or
approve any encumbrance or imposition of any Security Interest on Party C’s
assets;         5.4.6 issue or provide guarantee, loan or credit to any third
party or incur any debt, other than (i) the debt arising from ordinary course of
business; and (ii) the debt has been disclosed to Party A and the written
consent by Party A has been obtained.         5.4.7 terminate or cause Party C
to terminate any material agreement (whose definition is at Party A’s discretion
at that time) entered into by Party C, or enter into any agreement that would
conflict with the existing material agreements of Party C and/or Party B;      
  5.4.8 distribute any distributable profit, bonus, dividends or interests of
Party C, unless otherwise stipulated by the laws of the PRC; or         5.4.9
approve or adopt any shareholders resolution at a shareholder meeting of Party C
which may cause Party C to be merged, acquired or invested, or to merge, acquire
or invest in or associate with any entity other than Party A.

 

6. Transfer of this Agreement

 

  6.1 Without the prior written consent by Party A, Party B and Party C shall
not sub-contract, license or transfer its rights and obligations under this
Agreement to any third party or its affiliate; and any transfer of this
Agreement without prior written consent of Party A shall be invalid.

 

  6.2 Party B and Party C agree and confirm that Party A may transfer its rights
and obligations under this Agreement, without the consent of Party B and/or
Party C, to any third party, provided that Party A notifies Party B and Party C
of such transfer in writing.

 

7. Confidentiality

 

  7.1 All parties agree that, all materials, documents, communications and other
information obtained in the negotiation, execution or performance of this
Agreement, the Equity Transfer Agreement, and the Assets Transfer Agreement,
whether commercial, technical or in any other form (“Confidential information”),
shall be strictly kept confidential and used only for the performance of the
obligations under this Agreement, the Equity Transfer Agreement, and the Assets
Transfer Agreement. Unless the other parties consent in writing, none of the
parties shall release, leak or disclose any Confidential Information to any
third party.

 

 7 

 

 

  7.2 Each party may disclose the Confidential Information in the following
circumstances: (1) where the laws, court orders or the competent courts with
jurisdiction require, and such disclosure may be conducted only within such
requirement; (2) where the competent authority or government department
requires; (3) where such Confidential Information has been known to the general
public; (4) where such Confidential Information was owned duly and legally by
the disclosing party rather obtained from the other party before the disclosing
party obtains it; (5) the information is required to be disclosed subject to the
applicable laws or the rules or provisions of a stock exchange or securities
governing authority; and (6) the information is disclosed by each party to its
legal or financial consultant relating the transaction of this Agreement, the
Equity Transfer Agreement, and the Assets Transfer Agreement, and this legal or
financial consultant shall comply with the confidentiality set forth in this
Section 7.

 

However, for the circumstances aforesaid, where any party discloses the
Confidential Information, it shall inform the other parties of the Confidential
Information to be disclosed.

 

  7.3 Nonetheless other provisions of this Section 7, each party shall have the
right to disclose the Confidential Information to its lawyer, accountant, other
professional consultants, directors or senior officers; such personnel shall
undertake in writing to treat such information as Confidential Information by
taking the measures similar to those provided in 7.1 of this Section.

 

  7.4 The disclosure of the Confidential Information by staff or employed
institution of any party shall be deemed as the disclosure of such Confidential
Information by such party, and such party shall bear the liabilities for
breaching the agreement.

 

  7.5 This Section 7 shall survive whatever this Agreement is invalid, amended,
revoked, terminated or unable to implement by any reason.

 

8. Liability for breach

 

  8.1 Any parties shall sufficiently perform this Agreement. Any Party breaching
this Agreement shall bear the liability as arising out of and in relation
thereto. If such breach causes damages to any other party, the breaching party
shall compensate such party for all such damages.

 

  8.2 If Party B breaches this Agreement, in addition to the remedies stipulated
by the laws of the PRC, Party A may also take the following measures:

 

  8.2.1 require Party B to transfer all or any part of the Object Equities
immediately at the Exercise Price for Equity Purchase Option to Party A or its
Designee, provided that the laws of the PRC permit at that time; and

 

  8.2.2 require Party B to compensate all direct and indirect damages, including
but not limited to all the legal fees, travel fees and investigation fees paid
for seeking and enforcing such remedies.

 

  8.3 If Party C breaches this Agreement, in addition to the remedies stipulated
by the laws of the PRC, Party A may also take the following measures:

 

  8.3.1 require Party C to transfer all or part of the Object Assets immediately
at the Exercise Price for Assets Purchase Option to Party A or its Designee,
provided that the laws of the PRC permit at that time;

 

  8.3.2 require Party B to exercise the rights as a shareholder of Party C, and
cure the breach of Party C; if after ten (10) days after Party A sends a written
notice to Party B or Party C, such breach has not been cured, Party A shall have
the right to require Party B to transfer all or part of the Object Equities
immediately at the Exercise price for Equity Purchase Option to Party A or its
Designee provided that the laws of the PRC permit at that time; or

 

 8 

 

 

  8.3.3 require Party B and Party C to compensate all direct and indirect
damages, including but not limited to all the legal fees, travel fees and
investigation fees paid for seeking and enforcing such remedies.

 

9. Governing Law and Dispute Resolution

 

  9.1 The execution, effectiveness, construction, performance, amendment and
termination of this Agreement and the resolution of disputes hereunder shall be
governed by the formally published and publicly available laws of the PRC.
Matters not covered by formally published and publicly available laws of the PRC
shall be governed by international legal principles and practices.

 

  9.2 All parties agree that any dispute arising from or in relation to this
Agreement shall first be settled by the friendly negotiation of both parties. If
the negotiation fails within 45 days, each party shall have the right to file
the dispute with China International Economic and Trade Arbitration Commission
(“CIETAC”) in Beijing for arbitration pursuant to the currently effective
arbitration rules of CIETAC at the time of application. This arbitration shall
be final and bind all parties and shall be enforceable in any court of competent
jurisdiction. The arbitration fees shall be borne by the losing party.

 

  9.3 Upon the occurrence of any disputes arising from the construction and
performance of this Agreement or during the pending arbitration of any dispute,
except for the matters under dispute, the Parties to this Agreement shall
continue to exercise their respective rights under this Agreement and perform
their respective obligations under this Agreement.

 

10. Effect and Termination

 

  10.1 This Agreement shall come into effect on and after the date that it is
signed and/or stamped by all parties.

 

  10.2 In any of the following circumstances, this Agreement shall be
terminated:

 

  10.2.1 where, during the Exercise Period, all parties reach an agreement to
terminate this Agreement;

 

  10.2.2 where, during the Exercise Period, Party A notifies the other parties
thirty (30) days in advance to terminate this Agreement; in such circumstance,
Party A shall not assume any liabilities as arising out of and in relation
thereto;

 

  10.2.3 at the expiration of the Exercise Period provided; however, Party A may
extend the Exercise Period and this Agreement in its sole discretion; or

 

  10.2.4 upon the unanimous agreement by all parties.

 

  10.3 Section 7 regarding confidentiality and Section 12 regarding
indemnification shall survive the termination of this Agreement.

 

11. Taxes and Fees

 

All taxes and fees resulting from the execution and performance of this
Agreement, the Equity Purchase Agreement and the Assets Purchase Agreement shall
be borne by Party C.

 

 9 

 

 

12. Indemnification

 

Party B and Party C shall indemnify and hold harmless Party A or its Designee,
their affiliates and each of their respective successors and assigns, and their
respective officers, directors, employees and agents (collectively, “Indemnified
Party”) from and against any liabilities, claims (including claims by third
parties), demands, judgments, losses, costs, damages or expenses whatsoever
(including reasonable attorneys’, consultants’ and other professional fees and
disbursements of every kind, nature and description) (collectively, “Damages”)
such Indemnified Party may sustain, suffer or incur and that result from, arise
out of or relate to the willful breach of this Agreement, the Equity Purchase
Agreement and the Assets Purchase Agreement by Party B or Party C.

 

13. General Terms

 

  13.1 Entire Agreement. This Agreement and the Exhibits and Schedules hereto
contain the entire understanding between the parties, no other representations,
warranties or covenants having induced any party to execute this Agreement, and
supersede all prior or contemporaneous agreements with respect to the subject
matter hereof. All references to schedules and exhibits are to exhibits and
schedules attached to and to become a part of this Agreement unless otherwise
indicated.

 

  13.2 Amendment. Any amendment and/or rescission shall be in writing and signed
by the authorized representatives of all parties. Such revision shall be a valid
integral part of this Agreement.

 

  13.3 Headings. The headings of any Sections or other portion of this Agreement
are for convenience only and are not to be considered in construing this
Agreement.

 

  13.4 Construction. References in this Agreement to “Sections,” “Schedules” and
“Exhibits” shall be to the Sections, Schedules and Exhibits of this Agreement,
unless otherwise specifically provided; any use in this Agreement of the
singular or plural, or the masculine, feminine or neuter gender, shall be deemed
to include the others, unless the context otherwise requires; the words
“herein”, “hereof” and “hereunder” and words of similar import, when used in
this Agreement, shall refer to this Agreement as a whole and not to any
particular provision of this Agreement; the word “including” when used in this
Agreement shall mean “including without limitation”; and except as otherwise
specified in this Agreement, all references in this Agreement (a) to any
agreement, document, certificate or other written instrument shall be a
reference to such agreement, document, certificate or instrument, in each case
together with all exhibits, schedules, attachments and appendices thereto, and
as amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms thereof; and (b) to any law, statute or regulation
shall be deemed references to such law, statute or regulation as the same may be
supplemented, amended, consolidated, superseded or modified from time to time.

 

  13.5 Severability. Any provision hereof that is prohibited or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability, without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

  13.6 Waiver. No failure or delay of either party to enforce any right
hereunder shall constitute a waiver of any such right hereunder. No waiver shall
be effective hereunder unless in writing and a waiver shall only be effective
for the specific act or circumstance for which it is given and not for any
future act or circumstance.

 

  13.7 Succession of this Agreement. This Agreement shall bind the successors
and transferees of all parties.

 

  13.8 Language. This Agreement is in both Chinese and English and signed by all
parties, and the two versions have the same effect. Should there be any
discrepancy between the two language versions, the Chinese version shall
prevail.

 

  13.9 Copies of this Agreement. This Agreement shall be executed in four
counterparts; each party holds one and the rest are used for the transaction of
related formalities. Each of the copies shall be deemed as the original one and
has the same effect.

 

 10 

 

 

IN WITNESS WHEREOF, all parties have signed this Agreement on the date specified
on the first page of this Agreement by their respective authorized
representatives.

 

Party A: Adamant DRI Processing and Minerals Group     Legal Representative or
Authorized Representative (signature): /s/ Ethan Chuang        Ethan Chuang    
      Party B: Jing Xie (signature): /s/ Jing Xie              Party C: Shenzhen
Dingshang Technology Co., Ltd., (seal)     Legal Representative or Authorized
Representative (signature): /s/ Jing Xie  

 



 11 

 



 